Citation Nr: 0428111	
Decision Date: 10/12/04    Archive Date: 10/19/04

DOCKET NO.  02-15 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for a left knee disability.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for a right knee disability.

3.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for degenerative joint disease of the right hip.

4.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for a low back disability.

5.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for degenerative joint disease of the left 
shoulder.

6.  Entitlement to service connection for degenerative disc 
disease of the cervical segment of the spine.  

7.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from January 1959 to 
December 1961, and from December 1962 to March 1978. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In December 2003, the claim was remanded 
to the RO for the purpose of determining whether the veteran 
still wished to provide testimony before the Board in 
conjunction with his appeal.  

After the veteran responded positively that he still wished 
to provide testimony before the Board, a travel Board hearing 
was conducted in Muskogee, Oklahoma, in April 2004, before 
the undersigned.  A transcript of that hearing was produced 
and has been included in the claims folder for review.  

The veteran's claims of entitlement to service connection for 
a left knee disability, right knee disability, degenerative 
joint disease of the right hip, a low back disability, 
degenerative joint disease of the left shoulder, degenerative 
joint disease of the cervical spine, and headaches are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim to reopen previously disallowed claim of 
entitlement to service connection for disabilities of the 
back, knees, right hip, and left shoulder has been obtained 
and developed.

2.  Service connection for disabilities of the knees, right 
hip, low back, and left shoulder was denied by the agency of 
original jurisdiction in a December 1998 decision on the 
basis that the veteran did not suffer from chronic 
disabilities/injuries while he was in service and that any 
condition he had in 1998 was not related to his military 
service.  

3.  The evidence received subsequent to the December 1998 
RO's decision includes an opinion from a medical professional 
that the veteran currently suffers from the claimed 
disabilities and that they are related to his military 
service.  This evidence is not duplicative or cumulative, and 
is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The December 1998 RO's decision denying entitlement to 
service connection for disabilities of the knees, right hip, 
low back, and left shoulder is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998); 
currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2003).

2.  New and material evidence has been submitted, and the 
claims of entitlement to service connection for disabilities 
of the knees, right hip, low back, and left shoulder have 
been reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156 (a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West. 2002), 
and some of its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), are 
applicable to the present appeal.

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2003), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received before that date.  

As explained below, the Board has found the evidence and 
information currently of record to be sufficient to 
substantiate the veteran's claims to reopen.  Accordingly, no 
additional development with respect to this matter is 
required to comply with the VCAA or the implementing 
regulations.   




II.  Legal Criteria and Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104( b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans, that the credibility of the evidence is to 
be presumed, was not altered by the Federal Circuit decision 
in Hodge.

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  Service connection may also be 
granted for any disease initially diagnosed after discharge 
from service when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

In December 1998, the RO denied entitlement to service 
connection for disabilities of the left knee, right knee, low 
back, right hip, and left shoulder.  Essentially, the RO 
noted that while the veteran was seen and/or treated for 
complaints of pain in his knees, right hip, left shoulder, 
and possibly his low back, including subsequent to various 
falls in service, the evidence did not support a finding that 
any such incident resulted in a permanent residual of chronic 
disability.  When the RO made that determination, it had 
before it the veteran's application for benefits and some of 
his service medical records.  The veteran was notified of 
that decision but did not perfect his appeal; thus, that 
decision became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (1998); currently 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2003). 

Since December 1998, the veteran has submitted private 
medical records, written statements, and copies of his 
service medical records.  And, as noted above, he testified 
bf Board the undersigned in April 2004.  He has also 
undergone an examination of his joints.  

Among the evidence received since December 1998 is a November 
2000 letter from Normal L. Sneed, M.D, who indicates that 
current "knee injuries" are related to injuries in service, 
that the veteran's right hip and low back disabilities are 
consistent with injuries sustained in service, and that his 
left shoulder disability is related to service.  His 
chiropractor, Jim Turner, has made similar statements (see, 
for example, his January 2001 letter).

This medical evidence is new, as it was not of record in 
December 1998.  In addition, it is so significant that, while 
not dispositive, it must be considered in order to decide his 
claim fairly.  Accordingly, the Board concludes that the 
veteran has submitted evidence that is new and material, and 
the claim for service connection for disabilities of the 
knees, back, shoulder, and hip are reopened 



ORDER

The claim for entitlement to service connection for a left 
knee disability is reopened; to this extent, the appeal is 
granted.

The claim for entitlement to service connection for a right 
knee disability is reopened; to this extent, the appeal is 
granted.

The claim for entitlement to service connection for 
degenerative joint disease of the right hip is reopened; to 
this extent, the appeal is granted.

The claim for entitlement to service connection for a low 
back disability is reopened; to this extent, the appeal is 
granted.

The claim for entitlement to service connection for 
degenerative joint disease of the left shoulder is reopened; 
to this extent, the appeal is granted.


REMAND

Given the decision rendered above, the claims currently in 
appellate status are entitlement to service connection for a 
left knee disability, right knee disability, degenerative 
joint disease of the right hip, a low back disability, 
degenerative joint disease of the left shoulder, degenerative 
joint disease of the cervical spine, and headaches.

A review of the veteran's claims folder indicates that when 
the veteran originally applied for benefits, the National 
Personnel Records Center sent to the RO his original medical 
treatment records.  However, at present there are only copies 
of the veteran's medical treatment records.  There is no 
indication that these copies are a complete set of the 
veteran's original service medical records.  Moreover, none 
of the veteran's enlistment physicals appear in the claims 
folder and a copy of the veteran's retirement physical is 
also not of record.  Nevertheless, these records may provide 
support for the veteran's contentions, and as such, they 
should be obtained prior to the issuance of a decision on the 
merits of the veteran's claims.

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary). VA also has a duty to assist the appellant 
in obtaining evidence necessary to substantiate the claim. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).

VA has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  In this 
instance, VA doctors have not opined as to whether of any of 
the claimed disabilities are the result of the veteran's 
active military service.  Moreover, it is unclear as to 
whether any of the examinations performed so far on the 
veteran have been accomplished after the examining physician 
has reviewed all of the veteran's service medical records and 
all medical records of the veteran since he retired from 
service.  Thorough and contemporaneous medical examinations 
which take into account the records of prior medical 
treatment (the complete claims folder) so that the any 
opinion at to the etiology of any disabilities diagnosed will 
be fully informed one, should be accomplished.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); see also 38 C.F.R. § 4.2 (2003) ("if 
the [examination] report does not contain sufficient detail, 
it is incumbent on the rating board to return the report as 
inadequate for rating purposes").  

Accordingly, the case is hereby REMANDED to the RO via the 
AMC, in Washington, D.C., for the following actions:  


1.  The RO should send the veteran a 
letter informing him: (1) about the 
information and evidence not of record 
that is necessary to substantiate his 
service-connection claims; (2) about the 
information and evidence that VA will 
seek to provide; (3) about the 
information and evidence the claimant is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to his claims.  

2.  The RO should contact the veteran and 
ask that he identify all sources of 
medical treatment received for the 
disabilities listed on the front page of 
this action, and to furnish signed 
authorizations for release to the VA of 
private medical records, not already of 
record, in connection with each non-VA 
source identified.  

Copies of the medical records from all 
sources, including VA records (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the RO should 
inform the veteran of the nonresponse so 
that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2003).

3.  The RO should contact the National 
Personnel Records Center (NPRC) (Military 
Personnel Records), 9700 Page Boulevard, 
St. Louis, Missouri 63132, and request a 
complete copy of the veteran's service 
medical records.  The RO should inform 
the service department and the NPRC that 
the RO does not have in its possession a 
copy of the medical records including the 
veteran's enlistment physicals and his 
retirement physical.  If the NPRC informs 
the RO that the records have been retired 
to a storage facility, the RO should ask 
the appropriate storage facility for 
those records.  Any obtained records 
should be included in the claims folder 
for future review.  If no official 
records exist, such should be noted in 
the claims folder.  

If the NPRC and the service department 
informs the RO that it does not have a 
copy of the veteran's service medical 
records, the RO should contact the 
veteran and ask him as to whether he has 
in his possession a copy of his service 
medical records.  

4.  Following completion of the above 
development, the RO should schedule the 
veteran for a VA orthopedic examination 
in order to determine whether the veteran 
now has any of the claimed orthopedic 
disabilities - specifically, a left knee 
disability, right knee disability, right 
hip disability, low back disability, left 
shoulder disability - and, if so, to 
provide the etiology of those disorders.  
The examiner should be provided with the 
veteran's claims folder and a copy of 
this Remand and should review the 
veteran's medical history prior to 
conducting the examination.  Any tests 
and studies deemed necessary should be 
accomplished at this time, and the 
examiner should express an opinion as to 
whether it is at least as likely as not 
that any disability diagnosed began in or 
was caused by the veteran's military 
service.  All opinions should be 
supported by adequate medical rationale.  
The opinion and results proffered by the 
examiner must reference the evidence of 
record and any inconsistent past 
diagnoses given.  

5.  The RO should also schedule the 
veteran for a VA neurologic examination 
in order to determine whether the veteran 
now has a headache disorder, and if so, 
if it is related to his military service.  
The examiner should be provided with the 
veteran's claims folder and a copy of 
this Remand and should review the 
veteran's medical history prior to 
conducting the examination.  If a 
headache disorder is diagnosed, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
that the disorder began in or was caused 
by the veteran's military service.  All 
opinions should be supported by adequate 
medical rationale.

6.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
any benefit sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  


See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



